DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 23-42 are allowed over the cited prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 23, Nalepka et al. (US 2016/0052453) (figures 1 and 2) disclose a system for wireless communication between a tractor (151, 206) and a trailer (153, 207), comprising: a first transceiver (TRX) (266); a second TRX (265); a first TRX holder configured to carry the first TRX and configured to be attached to a first part of the tractor; and a second TRX holder configured to carry the second TRX and configured to be attached to a second part of the trailer (paragraph [0054]). However, Nalepka et al. fail to further disclose the system above wherein the first TRX holder and the second TRX holder are configured to couple when the first part and the second part are coupled, and wherein the first part and the second part are configured to form a mechanical coupling interface between tractor and the trailer, and wherein coupling between the first TRX holder and the second TRX holder brings the first TRX within an operational distance of the second TRX, and wherein the first TRX holder and the second TRX holder, when the first part and the second part are coupled, cooperate to preserve an orientation between the first TRX and the second TRX regardless of rotation of the tractor relative to the trailer.
Regarding independent claim 31, Nalepka et al. (figures 1 and 2) disclose a method for wireless communication between a tractor (151, 206) and a trailer (153,207), comprising: coupling the tractor with the trailer via a mechanical coupling interface, wherein the tractor carries a first transceiver (TRX) 
Regarding independent claim 41, Nalepka et al. (figures 1 and 2) disclose a system for wireless communication between a tractor and a trailer, comprising: a first holder configured to be attached to a tractor; a first transceiver (TRX) carried by the first holder; a second holder configured to be attached to a trailer; and a second transceiver (TRX) carried by the second holder (paragraph [0054]). However, Nalepka et al. fail to further disclose the system above wherein the first holder and the second holder are arranged such that, when the first holder and the second holder are coupled and the tractor is attached to the trailer, an orientation between the first TRX and the second TRX is maintained regardless of a change in orientation of the tractor relative to the trailer.
Claims 24-30, 32-40 and 42 are allowable for being dependent on claims 21, 31 and 41, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 01/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,924,905 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645